EXAMINER’S AMENDMENT

Claim Status
Claims 2-5, 9-13 is/are pending.
Claims 2-5, 9-13 is/are allowed.
Claims 1, 6-8 is/are cancelled in the Claim Amendments filed 08/19/2021.

Examiner's Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.


The application has been amended as follows: 

In the specification, page 1,paragraph [0001], 
 	line 2, after “2017”, --, U.S. Patent No. 10,682,834-- has been inserted.



Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
 	The prior art of record fails to disclose or suggest a method of forming a multilayer film comprising: coextruding a polyester base film comprising a crystalline base layer and an amorphous polyester skin layer, followed by biaxial orientation of the polyester base film; solution coating a polyethyleneimine (PEI) primer layer on the amorphous polyester skin layer side of the polyester base film; forming a heat seal structure on the side of the base film coated with the PEI primer layer, wherein the method of forming the heat seal structure comprises the extrusion coating of the recited LDPE tie layer, the extrusion coating of an EVA core layer, and the extrusion coating of the recited EVA-containing skin layer comprising the specified amounts of EVA and  antifogging agent (claim 13).
 	FORLONI ‘263 discloses the use of polyolefins homopolymers or copolymers modified with other olefin comonomers or carboxyl polar groups, but does not disclose or suggest the use of a PEI (i.e., a polymer containing amine groups in the polymer backbone) primer layer on an amorphous polyester layer.
 	TOPOLSKI ET AL (US 6,004,660) and RICE ET AL (US 5,156,904) and SARNSTROM ET AL (US 2010/0159795) and LU ET AL (US 2009/0197022) and JOHANSEN (US 2014/0319139) and TONEY ET AL (US 5,520,764) and SIDDIQUI (US 5,453,326) and JACQUES (US 5,114,766) fail to specifically disclose the recited solution-coated PEI primer layer on the amorphous polyester film layer side of a multilayer polyester film further containing a crystalline polyester layer, followed by extrusion coating of LDPE on the PEI-coated amorphous polyester layer.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vivian Chen whose telephone number is (571) 272-1506.  The examiner can normally be reached on Monday through Thursday from 8:30 AM to 6 PM.  The examiner can also be reached on alternate Fridays.   
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Callie Shosho, can be reached on (571) 272-1123. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 
 	The General Information telephone number for Technology Center 1700 is (571) 272-1700.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

October 23, 2021

/Vivian Chen/
Primary Examiner, Art Unit 1787